Case: 14-20483      Document: 00513128623         Page: 1    Date Filed: 07/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-20483
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             July 24, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

FAYEZ AL-JABRI, also known as Frank Al-Jabri,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CR-514


Before ELROD, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Fayez Al-Jabri has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Al-
Jabri has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20483      Document: 00513128623   Page: 2   Date Filed: 07/24/2015


                                 No. 14-20483

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2